[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                         August 30, 2005
                                     No. 04-14697
                                                                       THOMAS K. KAHN
                              ________________________                     CLERK
                           D. C. Docket No. 04-60360-CV-JIC
                             BKCY No. 02-22675-BKC-PG

In Re: EAST COAST BEVERAGE CORP.,

                                                                          Debtor.

______________________________________

GARY J. ROTELLA & ASSOCIATES, P.A.,
                                                                         Plaintiff-Appellant,

                                            versus

EAST COAST BEVERAGE CORP.,
                                                                        Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                     (August 30, 2005)

Before BARKETT and MARCUS, Circuit Judges, and GEORGE *, District Judge.

       *
         Honorable Lloyd D. George, United States District Judge for the District of Nevada,
sitting by designation.
PER CURIAM:

      Gary J. Rotella & Associates, P.A. ("Rotella") appeals the district court’s

order dismissing as moot his appeal from the bankruptcy court’s award of fees.

The district court reasoned that because the debtor’s plan of reorganization had

been substantially consummated, the court lacked the ability to reverse the

transactions made under the plan’s terms and grant the requested relief. On appeal,

Rotella argues that: (i) East Coast Beverage Corp. ("the debtor") waived the

equitable mootness issue by failing to raise it before the bankruptcy court; (ii) there

is no record evidence that the plan has been substantially consummated; (iii) even

if the plan has been substantially consummated, there is no evidence that the court

could not fashion effective relief.

      As an initial matter, we hold that the mootness issue was not waived and the

district court had the authority to consider whether the plan’s substantial

consummation mooted Rotella’s claim. Furthermore, while the district court erred

in making findings of fact as to whether the reorganization plan had been

substantially consummated, that fact is now undisputed. Moreover, in light of

Rotella’s failure to seek a stay, the numerous transactions effectuated under that

plan’s provisions preclude the grant of any meaningful relief. Rotella’s appeal was

thus properly dismissed as moot.

      AFFIRMED.

                                           2